Exhibit 8

Declaration of Shirene Hansotia
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA -
CHARLESTON DIVISION

 

JEANNE VOLTZ-LOOMIS; GARY - » Case No. xx-cv---
ZACHARIAH THOMAS; DENISE
EDGAR; HERBERT PALMER, JR.;
BRANDON MOORE; ALLEN
SLAUGHTER, JR.; GAY OPEL
STANLEY; Brison AKEEM
Allison, on their own and on behalf
of a class of similarly situated
persons;
Petitioners,
V.

HENRY McMASTER, in his official
capacity as Governor of the State of
South Carolina; BRYAN
STIRLING, in his official capacity
as Director of the South Carolina
Department of Corrections; the
South Carolina Board of Pardons
and Paroles; and Christopher F.
Gibbs, Mollie DuPriest Taylor, Dan
Batson, Henry S. Eldridge, Lonnie
Randolph and Kim Frederick, in
their official capacities as members
of the Board of Pardons and Paroles.

 

Respondents

DECLARATION OF SHIRENE HANSOTIA

I, Shirene Hansotia, hereby declare under penalty of perjury, that the
following is true and correct to the best of my knowledge.

1. Lama public interest attorney who practices in South Carolina for
the American Civil Liberties Union (ACLU) of South Carolina,
specializing in criminal justice issues, particularly prison and jail
4
2

reform, and sentencing reform. I have multiple clients who are
currently incarcerated in prisons across the state of South Carolina.

Herbert Palmer, Jr.

 

I recently visited my client, Mr. Herbert Palmer, in-person at
McCormick Correctional Institution on March 12, 2020. Mr. Palmer
is forty-three (43) years old. I followed-up that meeting with a
phone conversation meeting on April 15, 2020. My client’s primary
concern is his exposure to COVID-19 inside the facility, given that
his underlying medical issues potentially make him more vulnerable
to contracting COVID-19 and suffering serious complications as a
result.

The McCormick Correctional Institution (MCI) is a state operated
level 3 facility located approximately 75 miles southwest of
Columbia in the town of McCormick, South Carolina. The facility
was opened in 1987 and serves as one of South Carolina’s adult
male maximum-security correctional facilities. The reported
capacity at McCormick is 1,108 and the average daily population
during the last six months of 2017 was 990. One of the four 252-bed
housing units was closed in November 2017 reducing the facility
operational capacity to 856.

All of the housing units at McCormick contain secure cells as
dormitory style housing is not available at this facility. All cells are
equipped with beds and a toilet and washbasin. Showers are in a
common area. In total there are six housing units at MCI. Mr.
Palmer told me that he lives in the F4B housing unit in a double-
occupancy cell within the McCormick Correctional Institution.

My in-person meeting took place on March 12 in a small conference
room located in close proximity to the offices of several South
Carolina Department of Corrections (SCDC) employees at
McCormick prison. We shut the door for privacy and I was able to
speak freely with Mr. Palmer about a variety of issues at length.
COVID-19 was starting to dominate the news coverage but there
had yet to be documented cases of the virus in most states at that
time.
10.

Mr. Palmer informed me that SCDC staff had not provided the
incarcerated population at McCormick with any guidance or
information regarding COVID-19 symptoms, the potential for
contagious spread through the institution, or mitigation. In addition,
Mr. Palmer shared that there was no hand sanitizer available
anywhere on the yard, and no bleach or cleaning supplies had been
provided for the purpose of cleaning cells and common areas. Mr.
Palmer said that some families had donated funds for incarcerated
men at McCormick to purchase cleaning supplies from the canteen;
and that was the only material available at that time to sanitize the
areas,

At this same time, SCDC had been publicly declaring that plentiful
supplies of hand sanitizer, bleach and cleaning supplies had been
distributed at every correctional institution, and that each
incarcerated person had access to these items. SCDC was sharing its
“COVID-19 Action Plan,” and publicizing that it had trained and
directed staff to educate the incarcerated population on how to
prevent the spread of COVID-19.

Mr. Palmer informed me that he had severe gastrointestinal issues
that began a few years ago and persisted to this day. He believed the
cause, or at the very least, an aggravating factor, with these
gastrointestinal issues was the low-quality and lack of nutritious
food served to all incarcerated people across the state.

Mr. Palmer had sought medical treatment for these gastrointestinal
issues beginning a few years ago. He had been seen by a
gastroenterologist, and had undergone a colonoscopy and ultrasound
procedure, in addition to being prescribed medication. He told me
that the nurse who delivered his medication gave him no
information about the purpose of the pills or about any potential side
effects; and provided no instructions on how often to take the
medication.

In addition to gastrointestinal issues, Mr. Palmer indicated he
suffers from high blood pressure. At the time of this March 12"
meeting, Mr. Palmer had not received his prescribed medication for
high blood pressure for the past four months.
11.

I.

13.

14.

15.

Mr. Palmer related to me that on one occasion, he had passed out in
his cell for approximately 30 minutes as a result of his high blood
pressure. He said that in spite of the fact that fellow incarcerated
men were yelling for medical to come to his aid, it took at least 30
minutes for medical staff to arrive and assess his condition.

Mr. Palmer told me he feared for his safety, and the safety of others,
particularly at nighttime and on weekends. He indicated that on
most weekend shifts, there was typically one officer covering three
dorms, altogether housing approximately 375 incarcerated men.
According to Mr. Palmer, that meant that if any medical emergency
arose, it could take 30 minutes to several hours for medical to
respond. He told me that he had personally witnessed other men
having seizures, heart attacks, cutting themselves and experiencing
other medical emergencies waiting long periods of time for help to
arrive while other men yelled and begged for assistance.

Mr. Herbert described the buildings at McCormick as being in a
state of disrepair, including many busted pipes, and numerous
clogged toilets and showers. He added that most of the showers he
had access to were very dirty and covered in mold.

In my follow-up phone conversation with Mr. Palmer on April 15,
2020, he was feeling lethargic and sick. He relayed to me that he

had first started experiencing symptoms on Friday, April 10", when
he came down with a fever and chills. He begged repeatedly to be
seen by the medical staff, and was finally able to reach a nurse. She
noted that his temperature was 101 degrees. At his request, she also
checked his blood pressure and it was normal. Neither Mr. Palmer
or his roommate were removed from the cell.

Several hours later into the day, after a shift change by the medical
staff, Mr. Palmer yelled for help again until a different nurse
stopped by. She documented his temperature as 101 again. Mr.
Palmer told me he had asked the nurse if there was any record of his
earlier interaction with medical staff, or any annotation that he
should be monitored because of his high fever. Mr. Palmer told me
the nurse said there was no documentation from the earlier medical
crew regarding his case.
16.

LT.

18.

19.

20.

Mr. Palmer said a nurse dispensed approximately eight to ten
Tylenol pills on Friday, instructing him to take a pill every eight
hours. In addition, he told me that protective masks were finally
issued to every incarcerated person at McCormick on that Friday.

Mr. Palmer added that they still had no access to hand sanitizer, and
were only provided a limited supply of very watered down bleach
for cleaning cells and common areas. He said that while they had
been instructed that it was protocol for dorm workers to wipe down
common areas with bleach every two hours, that directive was not
being followed.

The following day, April 11, Mr. Palmer was seen by a nurse, and
his temperature registered 102 degrees. He told me he was getting
scared, and begging medical to help address the cause of his fever
and other symptoms. He relayed to me that a nurse said, “You don’t
have the virus,” even though Mr. Herbert had not been given a
COVID-19 test, nor had medical staff done any more than a cursory
examination of his symptoms. He told me no medical staff person
asked him any questions about known COVID-19 symptoms, such
as whether or not he had lost his sense of smell or taste. No medical
staff had taken his blood pressure since the initial assessment on
Friday. |

Mr. Palmer said no one from the medical staff checked on him
during Sunday, April 12th, during the day or night. He shared that
the official logbook from April 12th would confirm that no one
checked on him during that 24-hour period.

Mr. Palmer told me that during the period when he was suffering
with a high fever and other serious medical symptoms, medical staff
placed him on “quarantine” status, which meant he was kept locked
in his cell with his roommate. He indicated that he was never
moved to a medical unit, nor was his roommate removed from the
cell to protect him from catching Mr. Palmer’s illness. They were
both kept in close quarters with other individuals who did not
exhibit any symptoms.
ZA.

22,

2a

24.

Brandon Moore

On April 15, 2020, I conducted a phone call meeting with Mr.
Brandon Moore, who is based at Turbeville Correctional Institution.
Mr. Moore is thirty (30) years old. Mr. Moore is past his parole
eligibility date, but he is unable to have the parole board review his
case for release because the Board has indefinitely suspended
hearings during this pandemic. His release date is now less than six
months away. In addition, Mr. Moore is concerned about his
exposure to COVID-19 inside the facility, given that his underlying
medical issues potentially make him more vulnerable to contracting
COVID-19 and suffering serious complications as a result.

The Turbeville Correctional Institution (TCI) is a state operated
level 2 facility located approximately 65 miles east of Columbia in
the town of Turbeville, South Carolina. The facility was opened in
1994 and serves as one of South Carolina’s adult male medium
security correctional facilities. The current reported operating
capacity at Turbeville is 1,377 and the average daily population
during the last six months of 2017 was 1,030. One housing unit had
been closed (October 2017) due in part to limited available staffing
levels, temporarily reducing the current operating capacity of the
facility. Mr. Moore said he is currently housed in the Elliot A
housing unit.

Mr. Moore stated that he has had numerous medical issues during
his incarceration period. Mr. Moore entered prison with a history of
suffering seizures. He made SCDC medical staff aware of his
condition when he began serving his sentence, and was prescribed
medications to control the seizures.

In early fall, 2019, Mr. Moore was moved to Manning Correctional
Institution, a low-security prison that offers re-entry programming
and work-release programs. Mr. Moore was a part of the work
release program at Manning, and given the privilege to leave the
facility during daytime to work in the community. According to Mr.
Moore, when he requested his seizure medications from Manning’s
medical staff, the nurse there told him he no longer needed the
prescribed drugs. Mr. Moore said she refused to provide any more
20%

26.

27.

28.

29,

medication, and stopped his drug regimen immediately without a
weaning off process.

Mr. Moore was moved to McDougal Institution sometime in
September, 2019. He stated that he had been taken off his
medications for approximately seven days when he began
experiencing light-headedness, blurred vision and other symptoms.
He stated that he relayed his symptoms to a correctional officer and
asked that he request medication be provided by medical staff. Mr.
Moore said that his request was never relayed to medical staff.

Shortly thereafter, Mr. Moore said he passed out, hitting his head
and suffering a concussion. His roommate returned to find Mr.
Moore suffering a seizure. Eventually, Mr. Moore said the “A-
team,” the term used to refer to first-responders, came to assess his
condition in his cell.

Mr. Moore said that SCDC medical determined his seizures were a
result of his underlying high blood pressure. He was prescribed
blood pressure medications and has not suffered any seizures since
that date.

In addition to suffering from high blood pressure and seizures, Mr.
Moore broke both hands on January 7, 2020. He endured a great
deal of pain after the incident, and requested help from medical to
get his hands x-rayed, re-set and placed in casts. He was not
transported to Columbia’s medical facility until February, where
they took images of his fractures. According to Mr. Moore, he was
provided with Ace bandages instead of hard casts. As a result, Mr.
Moore said both hands have healed incorrectly. Mr. Moore said
simple tasks such as clothing himself or bathing have been very
difficult since the injuries.

Since the COVID-19 pandemic has dominated the news, Mr. Moore
has been concerned about the possibility of catching the virus or
passing it on to others. He said in spite of SCDC’s contention that
hand sanitizer will be provided, none has been dispensed at his unit.
In addition, he estimated that bleach and cleaning supplies were
provided every three weeks. He said that the men from his unit
scramble to get their share of the supplies when they are issued, to
30.

31.

32.

33.

34.

provide the best possible protection from spreading the virus. He

added that each man was finally provided one mask on F riday, April
10%,

Mr. Moore said he met with a parole examiner to review his case in
October 2019. He was recently provided with a parole hearing date
of March 17, 2020, but was prevented from going before the parole
board for consideration of release due to the Parole Board
indefinitely suspending hearing dates during the pandemic. Mr.
Moore’s projected release date is less than six months away, on
August 14, 2020.

Allen Slaughter

On April 15, 2020, I conducted a phone call meeting with my client,
Mr. Allen Slaughter, who is based at Allendale Correctional
Institution. Mr. Slaughter is forty-eight (48) years old. Mr.
Slaughter’s primary concern is his exposure to COVID-19 inside the
facility, given that his underlying medical issues potentially make
him more vulnerable to contracting COVID-19 and suffering serious
complications as a result.

Allendale Correctional Institution (ACD is a medium-security, level
2 state prison for men located in Fairfax, Allendale County, South
Carolina. The facility opened in 1989 and has a capacity of 1090
inmates. Mr. Slaughter said he lives in the Colleton B housing unit
at ACI.

According to Mr. Slaughter he has suffered from severe asthma in
childhood, and again as an older adult. Mr. Slaughter told me he has
had to seek emergency room care multiple times for his asthma, and
been hospitalized in New York, North Carolina and South Carolina
for complications from asthma.

In March, 2020, SCDC issued it’s “COVID-19 Action Plan,”
describing its approach to preventing COVID-19 from entering the
prisons and mitigating its spread should individuals inside the
prisons become sick from the virus. An addendum to this plan,
“2019 Novel Coronavirus-HR Update,” described categories of
individuals identified by the Centers for Disease Control (CDC) and
the Department of Health and Environmental Control (DHEC) as
high risk for contracting COVID-19. These groups included “people
who have serious chronic medical conditions like heart disease,
diabetes, and /ung disease.” Mr. Slaughter’s severe asthma puts him
at a higher risk of catching the virus, as well as suffering life-
threatening complications as a result.

35. Mr. Slaughter said cleaning supplies such as bleach have been
passed out approximately once a week in his dorm. He described the
bleach as being watered down significantly. Mr. Slaughter stated
that while housing unit leaders are supposed to clean the common
areas regularly, they often run out of cleaning supplies, leaving the
men vulnerable in the meantime. He added that typically no
cleaning is done in the evenings and on weekends, after SCDC
management has left the institution.

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Executed on this 19th day of April 2020.
Shuinene tHygotha
/s/ Shirene Hansotia

Shirene Hansotia
ACLU of SC
